Citation Nr: 0607370	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  96-06 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico
	

THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to September 
1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 1995 rating decision by the 
San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for Post-traumatic 
Stress Disorder ("PTSD").


FINDINGS OF FACT

1.  The veteran experienced combat during active service 
during the Vietnam War.

2.  PTSD was incurred as a result of the veteran's active 
duty in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (West 2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. 

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Merits of the Claim

The veteran contends that he incurred PTSD as a result of 
active military service in Vietnam.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of the evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Evidence which would substantiate a claim 
of service connection includes three essential components:  
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2005) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) ("DSM-
IV")).  

As noted, the statutory directive to accord the veteran the 
benefit of the doubt is applicable as to each element of the 
claim.  Here, the evidence is in approximate balance as to 
the question of whether the veteran is diagnosed as having 
PTSD.

Post-service examination reports and treatment records from 
recent years include several diagnoses of PTSD attributed to 
the veteran's Vietnam service experiences.  See, e.g., May 
1990 and April 1995 reports by the veteran's treating 
psychiatrist, Dr. R.T.S..  The veteran was also diagnosed in 
February 1999 by Dr. J. R. C..  Based on the 1999 diagnosis, 
the veteran was awarded Social Security Disability benefits 
for PTSD.  

However, the veteran's claim was denied by the RO based on 
the findings in an August 2003 VA examination report before a 
Board of two psychiatrists which concluded that the patient's 
mental disorder does not meet the DSM-IV criteria to 
establish a diagnosis of PTSD because the veteran was not 
able to specify and describe in detail a severe and horribly 
traumatic event experienced in combat.  The report states 
that the veteran does not report feeling of intense fear, 
helplessness or horror at that time when he was experiencing 
the events in Vietnam and that there is no evidence in the 
patient's clinical picture of avoidance, or a stimuli 
associated with the trauma and numbing of feneral 
responsiveness which are the criteria to establish his 
diagnosis of PTSD.  Furthermore, the report states that his 
memories about Vietnam are not intrusive, persistent, or 
interfering with his daily function.  

Although not a matter of mere mathematical calculation, the 
Board accords greater weight to the findings of the multiple 
diagnoses of PTSD contained in the record.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).

Although the VA examination review was allegedly generated 
after a review of the veteran's claims file, to include 
service and post-service medical records, the examiners based 
their conclusion on the determination that the veteran was 
unable to describe in specific detail a severe and horribly 
traumatic event experienced in combat.  In his claim, and in 
numerous treatment reports of the veteran, to include a 1971 
VA Compensation and Pension medical examination, the veteran 
describes experiencing nightmares, guilty feelings, insomnia, 
social isolation, depression, anxiety, bad temper, memory 
loss, headaches and hyper-alertness.  His service records 
reflect excellent conduct and efficiency ratings between June 
1968 and October 1969, after which he was rated as 
unsatisfactory.  He states he began using drugs while in the 
military to deal with the stress.  He was, in fact, 
discharged from the military as a result of his drug 
addiction.  The timing of his drug use and conduct 
deterioration coincide generally with his alleged combat 
stressors.  Considering the evidence of record summarized in 
pertinent part above, and in light of the applicable laws and 
regulations, the Board finds that at the very least, the 
evidence is in equipoise with respect to the veteran's 
diagnosed PTSD, despite the findings of the 2003 VA 
examination, and the veteran is therefore entitled to the 
benefit of the doubt with respect to this element of the 
claim for service connection for PTSD.  

The outcome of the case, therefore, turns on whether there is 
satisfactory proof of an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   38 U.S.C.A § 1154(b) (Providing in substance that 
in the case of veterans of combat, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  See 38 C.F.R. § 3.304 
(2005)).  

The veteran's service records confirm both his assignment 
with B and E Co., 3rd Battalion, 506th Infantry, 101st Airborne 
Division and his military occupational specialty as a gunner 
and ammunition bearer.   Although his DD-214 states his 
awards and commendations are unknown, the record contains 
credible evidence that the veteran was awarded the Combat 
Infantryman Badge in March 1969 and the Army Commendation 
Medal in June 1969.  The Board finds this is sufficient 
evidence to establish the veteran participated in combat.  

Apart from such evidence, in his April 1995 claim, the 
veteran stated that in February 1969 he was serving as a 
gunner in 81 mm mortar squad in the B and E Co. 3rd 
Battalion, 506th Infantry, 101st Division. He described a 
mortar attack and Viet Cong penetration of the perimeter in 
front of his unit's position.  He described repeatedly 
exposing himself to open fire to protect the people in his 
unit.  He described watching two friends hit by an RPG 
"blown into pieces."  He also described being assigned to 
collect the body parts of those who were killed and injured.  
He provided the names of the two friends killed in action and 
their deaths were confirmed.  A "Morning Report" from the 
2/3 Battalions, 506th Infantry, 101st Airborne on February 22, 
1969 corroborates the events as described by the veteran.  
The Board finds that the evidence establishes that the 
veteran engaged in combat with the enemy and that his claimed 
stressor is related to that combat.  In this case, although, 
as a combat veteran, the veteran is entitled to a presumption 
that the claimed in-service stressor occurred, the Board 
notes that the events described by the veteran are also 
confirmed by service records.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, 
the evidence in substantiation of his combat participation, 
the claimed stressors as well as a medical diagnosis of PTSD 
has reached approximate balance and the Board will grant the 
benefit of the doubt to the veteran.  

In sum, all elements for service connection for PTSD are 
reasonably established.  The Board finds, when resolving 
reasonable doubt in the veteran's favor, PTSD was incurred in 
service, warranting service connection.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


